182 F.2d 624
50-1 USTC  P 9341
BODDEN,v.COMMISSIONER OF INTERNAL REVENUE.
No. 13039.
United States Court of Appeals Fifth Circuit.
June 9, 1950.

Scott P. Crampton, Geo.  E. H. Goodner, Washington, D.C., for petitioner.
Francis W. Sams, Ellis N. Slack, Melva M. Graney, Sp. Assts. to Atty. Gen., Theron Lamar Caudle, Asst. Atty. Gen., Charles Oliphant, Chief Counsel, Bureau of Internal Revenue, John M. Morawski, Sp. Atty., Bureau of Internal Revenue, Washington, D.C., for respondent.
Before HUTCHESON, Chief Judge, and McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
When this case was submitted to, and decided by the Tax Court, the case of Commissioner of Internal Revenue v. Culbertson, 337 U.S. 733, 69 S.Ct. 1210, 93 L.Ed. 1659, had not been decided, and the questions arising in this case were decided and the facts determined by the Tax Court without the benefit of that decision.


2
We are of the opinion that before considering the petition for review of the Tax Court's decision in this case, we should have the benefit of its re-examination of the questions and its re-determination of the facts in the light of the opinion in the Culbertson case.


3
We, therefore, order a remand of this cause to the Tax Court for further proceedings in conformity with the opinion of the Supreme Court in the Culbertson case with the right in either of the parties to offer such further or additional evidence and take such further or additional positions as may be appropriate in the light of that opinion.